Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukatsu 6413118.
	Fukatsu discloses a connector comprising: a first connector housing 10 comprising a first wall, the first connector housing being attachable to a second connector housing 10’ such that the first wall opposes a second wall of the second connector housing, wherein the first connector housing comprises: a fitting chamber (unnumbered, Figure 2) defined at least by the first wall, the fitting chamber allowing a counterpart connector housing 14 to be fitted therein; and an engaging arm 22 provided on the first wall, the engaging arm being configured to engage an engaged arm 16 provided on the second surface of the second connector housing when the first connector housing is completely attached to the second connector housing, and wherein the engaging arm serves as an attachment state detection mechanism configured to detect an incomplete attachment state in which the first connector housing is incompletely attached to the second connector housing.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the engaging arm has elasticity so as to be bent toward an inside of the fitting chamber in the incomplete attachment state, in combination with the rest of the subject matter of the base claim.
	The other references on Form 892 disclose similar engaging arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833